United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                      June 16, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 04-10513
                         Summary Calendar


                    UNITED STATES OF AMERICA,
                                                Plaintiff-Appellee,

                               versus

                          ALFONSO ANILE,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Northern District of Texas
                        (4:03-CR-249-1-Y)


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

     Alfonso Anile pleaded guilty to one count of aiding and

abetting the false representation of a Social Security account

number in violation of, inter alia, 42 U.S.C. § 408(a)(7)(B) (false

representation of a Social Security number to tax authorities).

Anile was sentenced to 21 months in prison, to be followed by three

years of supervised release.    He appeals both his conviction and

sentence, claiming: the district court erred in denying his motion

to suppress statements made to Internal Revenue Service Agents; the

Government breached the plea agreement; he improperly received only


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
two points of a maximum three-point reduction in the Sentencing

Guidelines for acceptance of responsibility; there was insufficient

evidence to justify including the tax loss as relevant conduct to

his offense; and the sentencing increase imposed, based on relevant

conduct, is impermissible under Blakely v. Washington, 124 S. Ct.

2531 (2004), and United States v. Booker, 125 S. Ct. 738, 755-56

(2005).

     Concerning the statements to IRS Agents, Anile contends they

did not advise him of his rights as required by IRS regulations.

The district court found: no technical violation of the IRS manual;

and Agents did not engage in bad faith, fraud, trickery, or deceit.

See United States v. Caldwell, 820 F.2d 1395, 1399 (5th Cir. 1987).

Factual findings following a pre-trial hearing on a suppression

motion are reviewed only for clear error.       E.g., United States v.

Mendoza-Gonzalez, 318 F.3d 663, 666 (5th Cir.), cert. denied, 538

U.S. 1049 (2003). Anile has presented no evidence to undermine the

factual finding and has not shown the district court erred in

denying his motion to suppress.

     Anile   also   maintains   the    Government   breached   its   plea

agreement to recommend that the district court not consider any tax

loss in sentencing him when it did not object to the district

court’s so doing.    Anile did not object to the alleged breach to

the district court; therefore, review is for plain error only.

E.g., United States v. Reeves, 255 F.3d 208, 210 (5th Cir. 2001).



                                   2
To demonstrate plain error, Anile must show a clear or obvious

error that affected his substantial rights; even then, we have

discretion to correct it.         E.g., United States v. Olano, 507 U.S.

725, 733-34 (1993).          The record contains nothing to suggest the

district court would have ruled differently on the tax-loss issue

had the Government complied with Anile’s asserted understanding of

the plea agreement.      He has not demonstrated plain error.

     Anile next contends: he should have received the maximum

three-point reduction in his offense level for acceptance of

responsibility       under    U.S.S.G.       §   3E1.1(b);     and     §    3E1.1    is

unconstitutional because it violates the separation of powers

doctrine.    Because Anile raised none of his current contentions in

district court, they are reviewed for plain error only. Olano, 507

U.S. at 731-37.      Anile cites no authority for limiting, either on

statutory or constitutional grounds, the Government’s discretion in

filing a motion for acceptance of responsibility. Anile has failed

to show plain error.

     Anile    next    maintains    there         was   no   evidence       to   support

including the tax loss as relevant conduct to his offense of

conviction.    The district court’s findings of fact in application

of the Sentencing Guidelines are reviewed only for clear error.

United States v. Villanueva,__F.3d__, 2005 WL 958221, at *9 (5th

Cir. 27 April 2005); United States v. Anderson, 174 F.3d 515, 526

(5th Cir. 1999).       Anile has not shown that the district court’s

factual finding (Anile knew the purpose of the cash payments to

                                         3
employees) was implausible. Nor has Anile shown the district court

clearly erred in increasing his offense level based on the relevant

conduct of tax evasion.       Anderson, 174 F.3d at 526.

     Anile has not established plain error with regard to his

Blakely/Booker claim because he has not established that his

sentence, imposed under the mandatory guidelines scheme, affected

his substantial rights. Restated, the record does not indicate the

district   court   “would   have    reached   a    significantly   different

result”    under   a   sentencing    scheme   in    which   the    guidelines

were advisory only.     United States v. Mares, 402 F.3d 511, 521 (5th

Cir. 2005), petition for cert. filed, No. 04-9517 (U.S. 31 March

2005); United States v. Akpan, __F.3d__, No. 03-20875, 2005 WL

852416, *13 (5th Cir. 14 April 2005).

                                                                  AFFIRMED




                                      4